          Case 1:21-cv-00511-LAP Document 19
                                          21 Filed 04/15/21
                                                   04/16/21 Page 1 of 3




THE ROSEN LAW FIRM, P.A.
Phillip Kim, Esq. (PK 9384)
Laurence M. Rosen, Esq. (LR 5733)
275 Madison Avenue, 40th Floor
New York, New York 10016
Telephone: (212) 686-1060
Fax: (212) 202-3827
Email: pkim@rosenlegal.com
Email: lrosen@rosenlegal.com

Counsel for JunMin Liu

                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK

                                                      Case No. 1:21-cv-00511-LAP
 SCOTT BISHINS, Individually and On
 Behalf of All Others Similarly Situated,             NOTICE OF WITHDRAWAL OF
                                                      MOTION OF JUNMIN LIU TO: (1)
               Plaintiff,                             APPOINT LEAD PLAINTIFF; AND (2)
                                                      APPROVE LEAD PLAINTIFF’S
               v.                                     SELECTION OF COUNSEL (DKT. NO.
                                                      8)
 CLEANSPARK, INC., ZACHARY
 BRADFORD, and LORI LOVE,                             CLASS ACTION

                Defendants.




       Movant JunMin Liu (“Movant”) hereby withdraws his motion to appoint Lead Plaintiff

and approve Lead Plaintiff’s selection of counsel (Dkt. No. 8). Having reviewed the competing

motions filed in the action, Movant does not appear to have the largest financial interest.

       This withdrawal shall have no impact on Movant’s membership in the proposed class,

Movant’s right to share in any recovery obtained for the benefit of class members, and Movant’s

ability to serve as a representative party should the need arise.




                                                  1
                  Case 1:21-cv-00511-LAP Document 19
                                                  21 Filed 04/15/21
                                                           04/16/21 Page 2 of 3




         Dated: April 15, 2021               Respectfully submitted,

                                             THE ROSEN LAW FIRM, P.A.
SO ORDERED.
                                             /s/Phillip Kim
                                             Phillip Kim, Esq. (PK 9384)
Dated:      April 16, 2021
                                             Laurence M. Rosen, Esq. (LR 5733)
            New York, New York               275 Madison Avenue, 40th Floor
                                             New York, New York 10016
                                             Telephone: (212) 686-1060
_______________________________
______________________________
                             __              Fax: (212) 202-3827
LORETTA A.
        A PRESKA,
           PRESKA U.S.D.J.
                   U S D J                   Email: pkim@rosenlegal.com
                                             Email: lrosen@rosenlegal.com

                                             Counsel for JunMin Liu




                                                2
         Case 1:21-cv-00511-LAP Document 19
                                         21 Filed 04/15/21
                                                  04/16/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2021, a true and correct copy of the foregoing document
was served by CM/ECF to the parties registered to the Court’s CM/ECF system.

                                         /s/Phillip Kim




                                               3
